Exhibit 3.2 AMENDED AND RESTATED BYLAWS OF THE MEET GROUP, INC. (A Delaware Corporation) As adopted on and with effect from April 3, 2017 TABLE OF CONTENTS Page ARTICLE I. MEETING OF STOCKHOLDERS 1 Section 1. Annual Meeting 1 Section 2. Notice 1 Section 3. Notice of Adjourned Meetings 2 Section 4. Record Date 3 Section 5. Quorum 3 Section 6. Voting 3 Section 7. Proxies 4 Section 8. Stockholder List 4 Section 9. Meetings by Remote Communication 5 Section 10. Inspectors of Election 5 Section 11. Organization and Conduct of the Stockholders’ Meeting 6 Section 12. Postponement and Cancellation of Meetings 7 Section 13. Introduction of Business at a Meeting of Stockholders 7 Section 14. Special Meetings 14 ARTICLE II. DIRECTORS 20 Section 1. General Powers 20 Section 2. Qualifications 20 Section 3. Organization 20 Section 4. Number of Directors 20 Section 5. Term 20 Section 6. Majority Voting in the Election of Directors 21 Section 7. Resignations 21 Section 8. Removal of Directors 22 Section 9. Vacancies 22 Section 10. Quorum and Manner of Acting 22 Section 11. Place of Meeting 22 Section 12. Regular Meetings 22 Section 13. Special Meetings 23 Section 14. Meetings by Electronic Communications Equipment 23 -i- Section 15. Action Without a Meeting 23 Section 16. Nomination of Directors 23 Section 17. Compensation 28 Section 18. Committees 29 ARTICLE III. OFFICERS 29 Section 1. Officers 29 Section 2. Duties 30 Section 3. Removal of Officers 31 ARTICLE IV. STOCK CERTIFICATES 31 Section 1. Issuance 31 Section 2. Form 32 Section 3. Transfer of Stock 32 Section 4. Lost, Stolen or Destroyed Certificates 32 ARTICLE V. BOOKS AND RECORDS 32 ARTICLE VI. DIVIDENDS 32 ARTICLE VII. CORPORATE SEAL 33 ARTICLE VIII. AMENDMENT 33 ARTICLE IX. GOVERNING LAW; EXCLUSIVE FORUM 33 ARTICLE X. GENERAL PROVISIONS 34 Section 1. Section Headings 34 Section 2. Gender 34 Section 3. Time Periods 34 Section 4. Evidence of Authority 34 Section 5. Certificate of Incorporation 34 Section 6. Bylaw Provisions Additional and Supplemental to Provisions of Law 34 Section 7. Interpretation 34 Section 8. Inconsistent Provisions 34 -ii- AMENDED AND RESTATED BYLAWS OF THE MEET GROUP, INC. A DELAWARE CORPORATION As adopted on and with effect from April 3, 2017 Article I. Meeting of Stockholders Section 1.
